Citation Nr: 0634798	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to initial separate 10 percent ratings for 
service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that confirmed and continued the 10 percent 
evaluation in effect for bilateral tinnitus.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation 
in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (as in effect prior to, and from, June 13, 2003); 
Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1993 rating decision established service connection 
for tinnitus at a noncompensable rate.  An August 1999 rating 
decision increased the evaluation for bilateral tinnitus to 
10 percent effective in June 1999.  In February 2003 the 
veteran requested separate 10 percent evaluations for each 
ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (C.A. 
Fed June 19, 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Although the RO addressed clear and unmistakable error in its 
decision, a specific rating decision was not identified by 
the veteran or the RO as being the product of such error.  
Despite the phrasing or discussion regarding clear and 
unmistakable error, the RO's legal conclusion was that a 10 
percent rating for bilateral tinnitus was confirmed and 
continued, ultimately rendering the decision as a denial of a 
claim for increase.  Regardless of the phrasing of the issue, 
there is no legal basis for an award of tinnitus in excess of 
a single 10 percent at any point.  VA's longstanding 
interpretation of 38 C.F.R. §4.87, Diagnostic Code 6260 is 
that a single 10 percent disability rating is the maximum 
rating available under Diagnostic Code 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.  
This interpretation was accepted by the Court of Appeals for 
Veterans Claims at the time of the 1999 rating decision 
awarding a compensable evaluation.  See Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) ("As the Board noted, the 
appellant is already rated at 10 [percent], the highest level 
possible under the regulations for tinnitus.").  Thus, any 
error with respect to the characterization of the issue or 
discussion by the RO is harmless.  

As a final matter, the provisions of the Veterans Claims 
Assistance Act, which describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits, 
have no effect on an appeal such as this, where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


ORDER

A rating in excess of 10 percent for tinnitus, to include a 
separate evaluation for each ear, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


